Citation Nr: 1641710	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  09-38 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from September 1965 to July 1969 and served in Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was previously before the Board in January 2012 and January 2014.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

In statements dated November 2015 and April 2016, the Veteran raised the issue of entitlement to service connection for a heart disorder.  The Veteran, however, is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, including Agent Orange.

2.  Peripheral neuropathy initially manifested many years after separation from service and is not shown to be related to service.  
CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2007.  The claim was last adjudicated in March 2016.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, written statements of the Veteran, and VA examination reports.  

Pursuant to the January 2012 Board remand, VA afforded the Veteran a VA examination.  Pursuant to the January 2014 Board remand, VA obtained additional VA and private treatment records and afforded the Veteran addendum opinions. The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed to herbicides unless there is affirmative evidence to establish that the veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases are deemed associated with herbicide exposure under current law.  The list of those diseases includes early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  However, presumptive service connection for early-onset peripheral neuropathy may only be granted if it became manifest to a compensable degree within one year of the last date the veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii). 

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran does not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Analysis

The Veteran has a current diagnosis of peripheral neuropathy.  He contends that this disability is due to herbicide exposure in Vietnam.  Because the Veteran served in the Republic of Vietnam during the Vietnam Era, VA presumes that he was exposed to herbicides.

The record does not reflect, and the Veteran does not contend, that peripheral neuropathy had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of peripheral neuropathy.  During the Veteran's May 1969 separation examination, the Veteran's nervous system was found to be normal and the Veteran denied any history of neuritis, foot trouble, or paralysis.  

The record reflects that the Veteran first reported numbness in his toes during a March 2007 private treatment appointment.  He reported that the numbness had existed for several years.  During an April 2007 private treatment appointment, the Veteran reported intermittent numbness in his toes and hands.  In May 2007, after private electromyography and nerve conduction studies, the Veteran was diagnosed with moderate severity symmetric sensory motor polyneuropathy with both axonal and demyelinating components.  The treatment provider observed that the disorder appeared to be relatively chronic.  During a June 2007 private treatment appointment, the Veteran reported that numbness had its onset shortly after he moved to Florida, approximately three years prior.  In a January 2008 statement, the Veteran's wife reported that the Veteran began to experience numbness in his feet three years prior.  During a December 2012 private treatment appointment, the Veteran reported that he first noticed symptoms in his left big toe after moving to Florida, approximately seven years prior.  

The Veteran thus contends that his peripheral neuropathy had its onset in 2004 or 2005, approximately 30 years after his separation from active duty service.  For this reason, even if the Veteran's peripheral neuropathy were to be considered "early-onset," the evidence would be against presumptive service connection.  The remaining contention is whether the Veteran is entitled to direct service connection for his peripheral neuropathy.  

The record contains multiple differing opinions as to the etiology of the Veteran's peripheral neuropathy.  A private physician in June 2007 noted a positive family history of numbness in the Veteran's father, ruled out metabolic or inflammatory etiologies, and suggested that the disorder might be idiopathic or a mild form of Charcot-Marie-Tooth disease.  Later in June 2007, when the Veteran asked if his peripheral neuropathy could be related to herbicide exposure, the same physician opined that he could not "exclude the possibility of agent orange effects" but that the disorder might also be genetic or idiopathic.  

The Veteran was afforded a VA examination in January 2012.  The examiner diagnosed peripheral neuropathy of both feet.  Symptoms included mild intermittent pain in both legs as well as mild paresthesias and/or dysesthesias and moderate numbness.  There was decreased sensation to light touch in both feet.  The examiner found mild incomplete paralysis in the anterior tibial (deep peroneal), internal popliteal (tibial), and posterior tibial nerves.  Muscle strength was normal.  

The examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was caused by herbicide exposure.  The examiner's rationale was only that onset was after the presumptive period.  

During a March 2012 VA neurology consultation, a physician assistant characterized the Veteran's neuropathy as "stocking-glove" and noted no history of diabetes or exposure to alcohol, heavy metals, radiation, or chemotherapy.  The physician assistant's report also contained the notation "Indicative of Agent Orange exposure."  It is not clear whether this was intended as an opinion regarding the disorder's etiology or a mere acknowledgment that the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  

The Veteran was afforded an addendum opinion by the January 2012 VA examiner in August 2015.  The examiner opined that the Veteran's peripheral neuropathy was not directly related to his active duty service because there was no mention of it in the service treatment records.  On the possibility of a relationship to herbicide exposure, the examiner again opined that a relationship was less likely than not because onset was after the presumptive period.  

In November 2015, a private physician opined that the Veteran had a heart disorder as a result of herbicide exposure.  The physician expressed no opinion as to the etiology of peripheral neuropathy.  

The Veteran was afforded an additional, and significantly more thorough, addendum opinion in March 2016 by a VA physician.  This examiner discussed the history of the Veteran's peripheral neuropathy in detail and noted that current treatment records characterized it as idiopathic.  The examiner also noted that, according to medical literature, idiopathic peripheral neuropathy is common.  The examiner opined that it was less likely than not that peripheral neuropathy was directly related to military service due to the long delay between separation and onset and because an idiopathic condition is, by definition, of unknown etiology.  The examiner also opined that it was less likely than not that the Veteran's peripheral neuropathy was due to herbicide exposure for the same reasons and because the type of peripheral neuropathy associated with herbicide exposure includes motor abnormalities, such as muscle weakness, that are not among the Veteran's symptoms.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of his current tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current peripheral neuropathy is related to herbicide exposure during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.

Of those medical opinions, none warrant a finding of entitlement to service connection.  The June 2007 private physician's opinion was that a connection to herbicide exposure could not be ruled out, which does not rise to the level of an opinion that a connection is at least as likely as not.  The January 2012 VA examiner opined in his report and in the August 2015 addendum opinion that a relationship was less likely than not, albeit without a detailed rationale.  The March 2016 VA examiner's opinion reflects careful consideration of the record and offers thorough rationales against the possibility of a relationship to service, including to herbicide exposure.  To the extent that the March 2012 VA treatment record can be interpreted to include an opinion that the Veteran's peripheral neuropathy is related to herbicide exposure, that opinion is entitled to little weight because the provider offered no rationale and "most of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The March 2016 VA examiner's thorough opinion, which weighs against the Veteran's claim, is thus the most probative medical opinion of record and entitled to the greatest weight.
In a September 2016 statement, the Veteran's representative argues that, if the Veteran's peripheral neuropathy is idiopathic, herbicide exposure cannot be ruled out as a cause and resolution of reasonable doubt in the Veteran's favor requires VA to grant the Veteran's claim.  That is not the standard for entitlement to service connection.  As stated above, resolution of reasonable doubt in the Veteran's favor means that, if the evidence for and against the claim is of equal weight, VA is to grant the claim.  Finding that a causal relationship to service cannot be conclusively ruled out is far from finding that a relationship is at least as likely as not.  

Because the preponderance of the evidence is thus against finding that the Veteran's peripheral neuropathy is a result of herbicide exposure or is otherwise related to active duty service, entitlement to service connection for peripheral neuropathy is denied.  


ORDER

Entitlement to service connection for peripheral neuropathy is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


